United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Oak Creek, WI, Employer
)
___________________________________________ )
J.G., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2106
Issued: May 5, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 25, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated June 19, 2008, which denied his request for a hearing
and a February 20, 2008 decision, which found that he did not sustain an injury, as alleged.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over these issues .
ISSUES
The issues are: (1) whether appellant met his burden of proof in establishing that he
sustained an injury in the performance of duty on October 25, 2007; and (2) whether the Office
properly denied appellant’s request for a hearing.
FACTUAL HISTORY
On November 14, 2007 appellant, then a 52-year-old letter carrier, filed a traumatic
injury alleging that, on October 25, 2007, the rear door of his mail truck became stuck. He
sustained an injury to his left shoulder, arm and neck after he pulled on the door. Appellant
stopped work on November 9, 2007.

By letter dated December 4, 2007, the Office informed appellant of the evidence needed
to support his claim. It requested that he submit additional evidence within 30 days.
The Office received reports dated November 21 and 28, 2007, from Dr. Dan Heffez, a
Board-certified neurosurgeon, who noted that appellant related the onset of severe neck pain due
to lifting or closing a truck door while at work. Dr. Heffez diagnosed cervical myelopathy that
was likely caused by cervical spinal cord compression. He noted ventral disc compression and
bone spur and recommended an anterior discectomy and fusion. The Office also received a
physical therapy report dated April 5, 2007.
By decision dated January 15, 2008, the Office denied appellant’s claim on the grounds
that he did not establish an injury as alleged. It found that the medical evidence was insufficient
to support that the accepted employment incident caused a diagnosed condition. On
February 20, 2008 the Office reissued the decision as an incorrect address had been placed on the
original decision.
On May 5, 2008 appellant requested a hearing. The accompanying envelope was a
postmarked on May 5, 2008.
By decision dated June 19, 2008, the Office found that appellant was not entitled to a
hearing as his request was not made within 30 days of the February 20, 2008 decision. It
determined that it would not grant a discretionary hearing as the issue in the case could equally
well be addressed by requesting reconsideration and submitting new evidence not previously
considered.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act2 and that an injury was
sustained in the performance of duty.3 These are the essential elements of each compensation
claim, regardless of whether the claim is predicated upon a traumatic injury or an occupational
disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.5 Second, the
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989).

3

James E. Chadden, Sr., 40 ECAB 312 (1988).

4

Delores C. Ellyet, 41 ECAB 992 (1990).

5

John J. Carlone, 41 ECAB 354 (1989).

2

employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.6
ANALYSIS -- ISSUE 1
Appellant alleged that he sustained an injury to his left shoulder, arm and neck on
October 25, 2007 after he pulled on the door of his mail truck. There is no dispute that he pulled
on the door of his mail truck while in the performance of duty on October 25, 2007. Therefore,
appellant has established that the employment incident occurred as alleged.
However, the medical evidence is insufficient to establish that the October 25, 2007
incident caused an injury.
In reports dated November 21 and 28, 2007, Dr. Heffez noted that appellant related that
he had an onset of severe neck pain due to lifting or closing a truck door while at work. He
diagnosed cervical myelopathy for which he recommended a cervical discretionary and fusion.
However, Dr. Heffez did not provide adequate medical opinion explaining how appellant’s
cervical condition was due to pulling the door of his mail truck on October 25, 2007. He did not
provide a comprehensive medical report addressing appellant’s history, noting that appellant was
doing well despite some past illnesses. Dr. Heffez also noted that appellant took a trip to Florida,
during which he experienced increased neck pain. Although diagnostic testing revealed
degenerative changes at the cervical spine, most severe at L5-6, he did not explain how pulling a
truck door would cause or contribute to cervical degenerative disease or the need for surgery.
Dr. Heffez merely noted that appellant’s symptoms began in relation to his work. The Board has
held that an opinion that a condition is causally related because the employee was asymptomatic
is insufficient, without greater rationale, to establish causal relation.7 Consequently, the Board
finds that this evidence is insufficient to establish appellant’s claim.
Appellant also submitted a physical therapy report dated April 5, 2007. However,
physical therapists are not physicians as defined under the Act. Their opinions on causal
relationship do not constitute medical evidence and have no probative value.8
The medical reports submitted by appellant do not adequately address how the
October 25, 2007 incident caused or aggravated his cervical conditions, they are insufficient to
establish that the October 25, 2007 employment incident caused or aggravated his cervical
degenerative disease or the need for surgery.
LEGAL PRECEDENT -- ISSUE 2
Under the Act and its implementing regulations, a claimant who has received a final
adverse decision by the Office is entitled to a hearing by writing to the address specified in the
decision within 30 days (as determined by postmark or other carrier’s date marking) of the date
6

Id.

7

See Michael S. Mina, 57 ECAB 379 (2006).

8

Jane A. White, 34 ECAB 515, 518 (1983).

3

of the decision for which a hearing is sought.9 If the request is not made within 30 days or if it is
made after a reconsideration request, a claimant is not entitled to a hearing or a review of the
written record as a matter of right.10
The Board has held that the Office, in its broad discretionary authority in the
administration of the Act, has the power to hold hearings in certain circumstances where no legal
provision was made for such hearings and that the Office must exercise this discretionary
authority in deciding whether to grant a hearing.11 The Office’s procedures, which require the
Office to exercise its discretion to grant or deny a hearing when the request is untimely or made
after reconsideration, are a proper interpretation of Board precedent.12
ANALYSIS -- ISSUE 2
Appellant requested a hearing on May 5, 2008. The postmark reveals that is was mailed
on May 5, 2008. The Board notes that the request for a hearing was more than 30 days after the
Office issued its February 20, 2008 decision. Appellant was not entitled to a hearing as a matter
of right.
The Office properly exercised its discretion in denying a hearing upon appellant’s
untimely requests by determining that the issues could be equally well addressed by requesting
reconsideration and submitting new evidence. The only limitation on the Office’s authority is
reasonableness. Abuse of discretion is generally shown through proof of manifest error, a clearly
unreasonable exercise of judgment or actions taken which are contrary to logic and deductions
from known facts.13 There is no evidence of record that the Office abused its discretion in
denying appellant’s requests for a hearing under these circumstances.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an injury in the performance of duty on October 25, 2007. The Board also finds that
the Office properly denied appellant’s request for a hearing.14
9

5 U.S.C. § 8124(b)(1); 20 C.F.R. § 10.616(a).

10

Teresa Valle, 57 ECAB 542 (2006).

11

Bettye Richardson, 59 ECAB ___ (Docket No. 08-693, issued August 19, 2008); Marilyn Wilson, 52 ECAB
347 (2001) (the Office has discretion to grant or deny a request made after the 30-day period, and the Office will
determine whether a discretionary hearing should be granted).
12

P.B., 59 ECAB ___ (Docket No. 08-839, issued October 15, 2008); Teresa Valle, supra note 10.

13

The only limitation on the Office’s authority is reasonableness. Abuse of discretion is generally shown through
proof of manifest error, a clearly unreasonable exercise of judgment or actions taken which are contrary to logic and
deductions from known facts. See Daniel J. Perea, 42 ECAB 214 (1990). There is no evidence of record that the
Office abused its discretion in denying appellant’s request for a hearing under these circumstances.
14

The Board notes that subsequent to the Office’s June 19, 2008 decision, appellant submitted additional
evidence. The Board has no jurisdiction to review this evidence for the first time on appeal. 20 C.F.R. § 501.2(c);
James C. Campbell, 5 ECAB 35, 36 n.2 (1952).

4

ORDER
IT IS HEREBY ORDERED THAT the June 19, 2008 decision Office of Workers’
Compensation Programs’ hearing representative and the February 20, 2008 decision are
affirmed.
Issued: May 5, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

